Exhibit 4.4.3 Dated 23 October 2015 SECONDONE CORP. and THIRDONE CORP. as joint and several Borrowers and COMMERZBANK AKTIENGESELLSCHAFT as Lender THIRD SUPPLEMENTAL AGREEMENT in relation to a Loan Agreement dated 26 September 2007(as amended by a first supplemental agreement dated 28 May 2010and a second supplemental agreement dated 1 December 2010) in respect of a loan facility of (originally) US$24,560,000 INDEX Clause Page 1 Interpretation 2 2 Representations and Warranties 3 3 Agreement of the Lender 4 4 Conditions 5 5 Variations to Loan Agreement and Finance Documents 6 6 Continuance of Loan Agreement and Finance Documents 13 7 Expenses 13 8 Notices 13 9 Applicable Law 13 Schedule 1 (A)Confirmation 15 Schedule 1 (B)Confirmation 16 Schedule 2 Form of Compliance Certificate 17 THIS THIRD SUPPLEMENTAL AGREEMENT is dated 23 October 2015 and made BETWEEN: SECONDONE CORP. ("Secondone") and THIRDONE CORP. ("Thirdone"), each a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960, as joint and several borrowers (individually a "Borrower" and together, the "Borrowers"); and COMMERZBANK AKTIENGESELLSCHAFT (as legal successor of Deutsche Schiffsbank Aktiengesellschaft), acting through its office at Domstraße 18, 20095 Hamburg, Germany (the "Lender" which expression includes its successors and assigns).
